            Case 1:19-cr-00808-VEC Document 77 Filed 05/26/20 Page 1 of 1
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5/26/2020
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 : 19-CR-808 (VEC)
 SEKHOU TOURE,                                                  :
 ABRAHIM DUKURAY,                                               :     ORDER
 ABOUBAKAR BAKAYOKO,                                            :
 SYLVAIN GNAHORE,                                               :
 ISSIAGA SYLLA                                                  :
 and                                                            :
 ALSENY KEITA,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS a jury trial is scheduled in this case (Dkts. 45, 60);

       IT IS HEREBY ORDERED THAT: In light of the COVID-19 pandemic, the trial is

adjourned sine die. The Court will set a new trial date as soon as jury trials become feasible

again. The parties will be given at least one month notice of their new trial date.




SO ORDERED.
                                                          ________________________
Date: May 26, 2020                                           VALERIE CAPRONI
      New York, New York                                   United States District Judge
